Exhibit 10.1

Amendment to Employment Agreement

This Amendment to Employment Agreement (this “Amendment”) is made as of the 1st
day of May, 2003, by and between TESSCO Technologies Incorporated, a Delaware
corporation (the “Company”) and Robert B. Barnhill, Jr. (the “Executive”).

Introductory Statement

The Company and Executive entered into an Employment Agreement dated as of
February 1, 1994 (as amended to date the “Existing Agreement”). The parties
desire to amend certain provisions of the Existing Agreement to be effective
from and after the date hereof.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

A.            All capitalized terms not otherwise defined in this Amendment
shall have the meanings set forth in the Existing Agreement.

B.            Section 2.3.2 of the Existing Agreement is hereby amended in it
entirety to read as follows:

2.3.2. The Executive shall be entitled to continue to receive his existing
employee benefits, including, without limitation, pension, disability, group
life, sickness, accident and health insurance programs, and perquisites provided
by the Corporation to executives which are equal to or greater than the employee
benefits and perquisites then provided by the Corporation to executives with
comparable authority or duties (and in any event not lesser than those provided
to executives with junior authority or duties). Currently, Executive has been
provided with the insurance policies listed on Exhibit B, which shall be
continued. Specifically, Executive shall continue to be provided with (i) a
long-term disability policy which provides benefits to Executive at not less
than 70% of his annual base salary and (ii) in addition to any bonus to which
Executive is entitled under paragraph 2.1 of this Agreement or otherwise, an
additional annual bonus (the “Premium-Payment Bonus”) in an amount sufficient to
provide the Executive with an after-tax benefit equivalent to the benefit
heretofore provided by the Corporation to the Executive under the split-dollar
life insurance policy in place prior to the date hereof.

C.            Section 3.2.1(b)(iii) of the Existing Agreement is hereby amended
in it entirety to read as follows:

(iii) continuation of, or (in lieu thereof) a Tax-Effected cash payment in an
amount equal to the value of, the employee benefits (including but not limited
to coverage under any disability, group life, sickness, accident and health
insurance programs and other life insurance arrangements or programs) to which
the Executive would have been entitled under this Agreement had he remained in
the employ of the Corporation for the remainder

--------------------------------------------------------------------------------


 

of the Employment Period following the date of termination (including, without
limitation, the health, disability, and life insurance coverage described in
subparagraph 3.2.2 below) plus payment of any Premium-Payment Bonus otherwise
required under subparagraph 2.3.2 above for the remainder of the Employment
Period following the date of termination.

D.            Except as amended by this Amendment, the provisions of the
Existing Agreement shall remain in full force and effect and are hereby ratified
and affirmed.

In Witness Whereof, the parties have executed this Amendment as of the day and
year first above written.

 


 


TESSCO TECHNOLOGIES INCORPORATED


 


 


 


 


 


 


 


 


 

 

By:

/s/ Mary Lynn Schwartz

 

 

Name:   Mary Lynn Schwartz

 

 

Title:   Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert B. Barnhill, Jr.

 

 

Robert B. Barnhill, Jr.

 

2

--------------------------------------------------------------------------------